Case: 1:19-cv-00686-MWM-SKB Doc #: 14 Filed: 02/18/20 Page: 1 of 4 PAGEID #: 142




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


    CHRISTOPHER JOHNSON, et al.,

                  Plaintiffs,
                                                     Case No. 1:19-cv-00686
          v.                                         McFarland, J.; Bowman, M.J.
    TRINITY COURIERS, INC., et al.,

                  Defendants.


               STATUS REPORT AND REQUEST FOR STATUS CONFERENCE

         Plaintiffs Christopher Lymon, Marcus Johnson, Christopher Johnson, Veronica Renda, and

Tatiana Mance (“Plaintiffs”) hereby submit this status report pursuant to the Court’s Order of

November 22, 2019, see ECF No. 12. 1 Plaintiffs request that the case be scheduled for a status

conference.

         1.      This matter was filed on August 20, 2019, asserting claims under the Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq., and under Ohio and Missouri state wage laws. See ECF

No. 1.




1
  Defendants Trinity Couriers, Inc., Trinity Couriers of Ohio, Inc., Rush of Ohio, Inc., Trinity
Couriers of Houston, Inc., Trinity Couriers of Kansas, Inc., Trinity Couriers of St. Louis, Inc.,
Trinity Couriers of San Antonio, Inc., Trinity Couriers of Austin, Inc., Trinity Couriers of DFW,
Inc., Trinity Couriers of Minnesota, Inc., and Trinity Couriers of Denver, Inc., (collectively,
“Trinity Couriers” or “Defendants”) are represented by Mr. John Jackson. Mr. Jackson is not
admitted to this Court, and, in connection with settlement discussions as a courtesy, Plaintiffs
agreed to file ECF Nos. 10 & 12 so that Defendants would not need to retain local counsel, at Mr.
Jackson’s request. Mr. Jackson’s email contact information is jjackson@trinitycouriers.com, and
his mailing address is Trinity Couriers, Inc. c/o John L. Jackson, 19365 FM 2252 #5, Garden
Ridge, Texas 78266. Plaintiffs have attempted to confer with Mr. Jackson around the instant filing;
however, Plaintiffs have not heard back from Mr. Jackson, despite multiple attempts, including on
February 7, 2020, February 14, 2020, and February 17, 2020.
                                                1
Case: 1:19-cv-00686-MWM-SKB Doc #: 14 Filed: 02/18/20 Page: 2 of 4 PAGEID #: 143




       2.      Since September 2019, the Parties have held discussions in an effort to resolve the

dispute without further litigation, and on October 2, 2019, the Parties jointly moved this Court for

a sixty (60) day stay of all proceedings for purposes of mediation. See ECF No. 10. The Court

granted the stay on October 3, 2019, and directed the Parties to submit a Status Report by

November 18, 2019. See ECF No. 11.

       3.      Following the entry of the Court’s October 3, 2019, Order, the Parties engaged in

meet and confer calls and agreed on a framework for an alternative dispute resolution process with

respect to the class and collective as defined in Plaintiffs’ Complaint (ECF No. 1 at ¶¶ 47-49). The

Parties also agreed to toll the statute of limitations on the FLSA.

       4.      In connection with this process, the Parties agreed that Defendants would provide

to Plaintiffs certain documents necessary for the Parties to engage in meaningful negotiations.

Defendants made an initial production of documents on or around September 20, 2019, and a

subsequent, limited production on November 19, 2019. Defendants, through their counsel, agreed

to provide such additional data and documents by no later than November 25, 2019.

       5.      On November 18, 2019, the Parties jointly submitted a status report requesting

additional time within which to engage in a resolution process.

       6.      The Court granted the Parties’ request on November 22, 2019.

       7.      Defendants did not provide any additional data or documents by November 25,

2019 – or at any time thereafter – despite repeated and detailed requests from Plaintiffs, including

on October 22, 2019, November 12, 2019, January 10, 2020, and January 29, 2020. Plaintiffs are

not able to participate in meaningful settlement negotiations without this information.

       8.      Plaintiffs appreciate the time that the Court has afforded the Parties to attempt to

resolve this matter and to preserve the resources of the Court and the Parties. Given the posture



                                                  2
Case: 1:19-cv-00686-MWM-SKB Doc #: 14 Filed: 02/18/20 Page: 3 of 4 PAGEID #: 144




of the case and Defendants’ lack of responsiveness, Plaintiffs respectfully request that the Court

schedule a status conference in order to move forward with this litigation.

       Respectfully submitted, this 18th day of February 2020.

                                                            CHRISTOPHER JOHNSON, et al.

                                                            By:     /s/ Sarah R. Schalman-Bergen
                                                                    One of Plaintiffs’ Attorneys

                                                                      Sarah R. Schalman-Bergen
                                                                                Krysten Connon
                                                                                Michaela Wallin
                                                                     BERGER MONTAGUE PC
                                                                   1818 Market Street, Suite 3600
                                                                         Philadelphia, PA 19103
                                                                      sschalman-bergen@bm.net
                                                                               kconnon@bm.net
                                                                               mwallin@bm.net

                                                                              Drew Legando
                                                        MERRIMAN LEGANDO WILLIAMS &
                                                             KLANG, LLC (ID No. 0084209)
                                                              1360 West 9th Street, Suite 200
                                                                     Cleveland, Ohio 44113
                                                                        Tel: (216) 552-9000
                                                                        Fax: (216) 522-9007
                                                                  drew@merrimanlegal.com


                                                                         Ryan Allen Hancock
                                                           WILLIG, WILLIAMS & DAVIDSON
                                                                1845 Walnut Street, 24th Floor
                                                                      Philadelphia, PA 19103
                                                                         Tel: (215) 656-3600
                                                                         Fax: (215) 567-2310
                                                                     rhancock@wwdlaw.com

                                                               Attorneys for the Plaintiffs and the
                                                                   Proposed FLSA Collective and
                                                                                State Law Classes




                                                3
Case: 1:19-cv-00686-MWM-SKB Doc #: 14 Filed: 02/18/20 Page: 4 of 4 PAGEID #: 145




                               CERTIFICATE OF SERVICE

       A copy of this document was served on counsel for Defendants by electronic mail and by

Federal Express to the following address:

                                     Trinity Couriers, Inc.
                                     c/o John L. Jackson
                                      19365 FM 2252 #5
                                  Garden Ridge, Texas 78266

Dated: February 18, 2020.




                                                         /s/ Sarah R. Schalman-Bergen




                                              1
